DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-17, 21-25 and 33-34 are pending.
Claims 5, 18-20 and 26-32 are cancelled.


Response to Amendment
The amendment, filed 27 April 2020, is fully responsive.

Applicant’s amendments to the claims 1-4, 6-18, 21-25 and 29-34 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 1-4, 6-18, 21-25 and 29-34 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, 21-22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Letterman et al. (US 2018/0329438 A1), hereinafter ‘Letterman’, in view of Kusukame et al. (US 2015/0247647 A1), hereinafter ‘Kusukame’, further in view of VAN ENDERT (US 2018/0143081 A1), hereinafter ‘Van Endert’.

Regarding claim 1, Letterman teaches:
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: (Letterman: Abstract “The present disclosure relates to a heating, ventilation, and air conditioning (HVAC) system including a sensor system configured to detect heat indications within a plurality of areas of a conditioned space, wherein the sensor system comprise a thermal light detector, and a controller configured to receive feedback from the sensor system and, based on the feedback, control airflow distribution, via an airflow distribution system, such that airflow management for each of the plurality of areas is individually correlated to a heat indication detected for the respective area.”)
a thermal light detector configured to detect a heat indication within a conditioned space, (Letterman: Abstract “The present disclosure relates to a heating, ventilation, and air conditioning (HVAC) system including a sensor system configured to detect heat indications 
wherein the conditioned space is a zone of a plurality of zones in a building, and each zone of the plurality of zones comprises a respective room in the building; and (Letterman: [0005] “The present disclosure further relates to a heating, ventilation, and air conditioning (HVAC) system including an infrared (IR) sensor configured to detect heat sources within a room and a plurality of air outlets configured to deliver conditioned air to the room, wherein the HVAC system is configured to deliver the conditioned air through each air outlet of the plurality of air outlets according to a distribution of the heat sources within the room.”; [0035] “To illustrate, FIG. 5 is a schematic view of the HVAC system 100 that is configured to provide individualized heating, ventilation, and/or air conditioning to a conditioned space, such as to portions of rooms 102, of a building 104.  While the discussion below focuses on an embodiment of the HVAC system 100 providing conditioned air to portions of the rooms 102, the techniques described herein may be used to provide conditioned air to portions of a building, such as different rooms, or portions of any other conditioned space.”, where the portion of a room or the portion/room of a building reads on “a zone”, and different rooms in a building read on “a plurality of zones in a building”, and one of the rooms of the different rooms as a portion of a building reads on “a respective room in the building”.)
a controller configured to operate the HVAC system to individually control climate conditions in each zone of the plurality of zones, (Letterman: Abstract “… and a controller  Similarly, in certain embodiments, the air control device 113 may include fan coils and/or chilled beams.”, where the HVAC system conditioning individualized portions using VAV, reheat terminal, fan coil, chilled beams, etc. reads on “operate the HVAC system to individually control climate conditions in each zone”.)
wherein the controller is configured to receive feedback indicative of the heat indication from the thermal light detector and, … (Letterman: Abstract “… and a controller configured to receive feedback from the sensor system and, based on the feedback, control airflow distribution, via an airflow distribution system, such that airflow management for each of where area correlated to the heat indication based on received feedback reads on “to receive feedback indicative of the heat indication”.)
based on the feedback, correlate the heat indication with one of a plurality of events;  … and (Letterman: [0034] “For example, the HVAC system 100 may detect heat sources, such as people, machines, animals, solar loads, and so forth, and may administer conditioned air accordingly to condition the air within the room, building, or conditioned space.”; [0048] In some embodiments, the heat sensors 108 may be capable of detecting motion within the room 102.  Indeed, in such embodiments, the HVAC system 100 may be capable of determining occupancy of the room 102 via the heat sensors 108.  To this end, the heat sensors 108 may be configured to detect a human form, such as via a detected heat signature.  In some embodiments, the heat sensors 108 may detect human forms by detecting a motion or change in detected heat distribution.  The heat sensors 108 may also be configured to detect other characteristics or attributes of humans, such as face detection, to determine occupancy of the room 102.  In such embodiments, the heat sensors 108 may send data indicative of the human forms or motion to the controller 114, which in turn may control the HVAC system 100 to condition the room 102 based on the human forms or motion within the room. As discussed herein, the HVAC system 100 system may adjust an amount and/or temperature of the conditioned air flows by adjusting an operation of the HVAC unit 106 and/or by adjusting operation of the air control devices 113.”; A human using a machine, human occupancy, animal occupancy, concentration of occupancy, and human movement read on “a plurality of events”.)
wherein the controller is further configured to: … adjust operation of the HVAC system based on the categorized event or the unexpected event. (Letterman: Abstract “… Human occupancy is expected in a room, and human occupancy getting detected based on the heat signature that is configured to be recognized as a human reads on “the categorized event”, and adjusting the operation of the HVAC unit and/or the air control devices reads on “adjust operation of the HVAC system”.)

Letterman does not explicitly teach: wherein the plurality of events comprises a categorized event of a plurality of categorized events and an unexpected event, and wherein the controller is further configured to: correlate the heat indication with the categorized event based on a determination that a location of the heat indication within the conditioned space corresponds to an expected location of the heat indication within the conditioned space, wherein the categorized event corresponds to a type of heat source; determine whether the categorized event is typical or atypical if the heat indication is correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the feedback indicating that a temperature of the heat indication exceeds a predetermined threshold temperature associated with the type of heat source; and correlate the heat indication with the unexpected event based on a determination that the location of the heat indication within the conditioned space corresponds to an unexpected location of the heat indication within the conditioned space.
Kusukame teaches: wherein the plurality of events comprises a categorized event of a plurality of categorized events and an unexpected event, and (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”; [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0085] “The registration reception unit 141 accepts registration of information relating to objects beforehand.  That is to say, the registration reception unit 141 accepts beforehand registration of information which the identification unit 12 can use to identify objects and which relates to the objects, before the identification unit 12 identifies the objects.  Information which relates to objects may include at least one of the type of object, weight, and age.”; [0172] “On the other hand, if a thermal image sensor can be used as a home security sensor, detection (determination) can be made between whether a pet, heat generated by an appliance, or an intruder, depending on the shape, size, and speed of motion in the thermal image.  That is to say, the state of the object space in the home or the like can be confirmed from thermal images.  Accordingly, using the The information registered in the registration reception unit that relate to objects or heat sources, including a person, animal, electrical appliance, and laundry, in the object space,read on “a plurality of categorized events”, detecting a person in the object space reads on “a categorized event”, and detecting a person in the object space when user is away reads on “an unexpected event”.) 
wherein the controller is further configured to: correlate the heat indication with the categorized event based on a determination that a location of the heat indication within the conditioned space corresponds to an expected location of the heat indication within the conditioned space, wherein the categorized event corresponds to a type of heat source; and (Kusukame: [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0123] “In a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7A, the sensing system 1 determines, from the region in the thermal image in FIG. 7A exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is a telephone.  In the same way, in a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7B, the sensing system 1 determines, from the region in the thermal image in FIG. 7B exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is an air cleaner.  In the same way again, in a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7C, the sensing system 1 determines, from the region in the thermal The ability to identify an object from the temperature change and its location in the object space reads on “a determination that a location of the heat indication within the conditioned space corresponds to an expected location of the heat indication within the conditioned space”.)
correlate the heat indication with the unexpected event based on a determination that the location of the heat indication within the conditioned space corresponds to an unexpected location of the heat indication within the conditioned space. (Kusukame: [0119] “A urination location may be registered beforehand as information relating to the pet.  In this case, if the temperature rises at a location other than the location registered beforehand and then falls by evaporation, the user may be notified by the sensing system 1.”; [0120] Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, a cleaning robot or the like may be notified (instructed) not to move.  Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, the sensing system 1 may immediately play a sound of scolding by the user (e.g., "Hey!") or make a sound that would be uncomfortable to the pet.”; The temperature rise and fall due to the urination reads on “the heat indication”, urination location not registered as the urination location reads on “the unexpected location”, and the pet urinating at the location not registered as the urination location reads on “the unexpected event”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman and Kusukame before them, to modify heat indication detection of an area to incorporate determining types of 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve determining expected and unexpected objects or events of various object types, and using the determination to detect and to take appropriate action on the expected or unexpected objects or events (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”; [0120] Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, a cleaning robot or the like may be notified (instructed) not to move.”; [0125] “Accordingly, the sensing system 1 can notify the user in a case where the user has forgotten to turn off an appliance.  That is to say, the sensing system 1 can also be used to confirm or prevent appliances from being left on.”; [0173] “In a case where an intruder is detected (determined) while the user is away from home, using thermal images, the sensing system 1B can notify a security company that an intruder has been detected.”).

Letterman and Kusukame do not explicitly teach: determine whether the categorized event is typical or atypical if the heat indication is correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the feedback indicating that a temperature of the heat indication exceeds a predetermined threshold temperature associated with the type of heat source.
Van Endert teaches:
determine whether the categorized event is typical or atypical if the heat indication is correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the feedback indicating that a temperature of the heat indication exceeds a predetermined threshold temperature associated with the type of heat source. (Van Endert: [0026], figure 3 “FIG. 3 shows a method of categorising heat spots as may be employed by the present invention”; [0055] “If the heat spot is a known heat spot, the method proceeds to step S304.  Here, the heat spot is compared to a threshold value which may define an acceptable operating temperature range of the known heat source.  If the heat spot is within this range, e.g. below the threshold, then this heat spot can be classified as no concern S305.  Similarly, if the heat spot it outside this range, e.g. above the threshold, then it can be classified as a concern S306.”; [0054] “For heat spots above the ceiling, the method proceeds, in step S303, to determine if it is a known heat spot occurring due to a known heat source.”; [0055] “If the heat spot is a known heat spot, the method proceeds to step S304.  Here, the heat spot is compared to a threshold value which may define an acceptable operating temperature range of the known heat source.  If the heat spot is within this range, e.g. below the threshold, then this heat spot can be classified as no concern S305.  Similarly, if the heat spot it outside this range, e.g. above the threshold, then it can be classified as a concern S306.”; Determining that the heat spot is a known heat spot reads on “the heat indication is correlated with the categorized event”, and the concern when the heat spot temperature being above the threshold reads on “the categorized event is atypical”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman, Kusukame and Van Endert before them, to modify heat indication detection of an area to incorporate detecting all locations of the area including above ceiling.


Regarding claim 2, Letterman, Kusukame and Van Endert teach all the features of claim 1. 
Kusukame further teaches:
comprising a user interface communicatively coupled to the controller and configured to receive manual data entry indicative of a subset of the plurality of categorized events, wherein, based on the feedback, the controller is configured to correlate the heat indication with at least one categorized event of the subset of the plurality of categorized events. (Kusukame: [0083] “The reception unit 14 accepts responses to the thermal image, to which the above-described information has been added, presented by the presentation unit 13.  Note that the reception unit 14 may accept responses from a mobile terminal of the user such as a smartphone or the like, or may accept responses by the user directly giving instructions.  The reception unit 14 may also accept registration of information relating to an object beforehand.  Thus, the sensing system 1 can precisely identify objects in thermal images.”; [0084] “The reception unit 14 according to the present embodiment includes a registration reception unit 141, a location information reception unit 142, and an alteration reception unit 143 as illustrated in FIG. 3, for example.”; [0085] “The registration reception unit 141 accepts registration of information relating to objects beforehand.  That is to say, the registration reception unit 141 accepts beforehand registration of information which the identification unit 12 can use to identify objects and which relates to the objects, before the identification unit 12 identifies the objects.  Information which relates to objects may include at least one of the type of object, weight, and age.  The information which relates to objects may also include, as described later in Example 1 and Example 2, the fact that a user has a pet, the type of pet food, the location where the pet urinates, and so forth, for example.  Also, a region where a pet such as a goldfish is may be specified (registered) as a region indicating a pet in the thermal image, for example, as a response to the thermal image presented by the presentation unit 13 to which the identification results have been added, as described later in Example 1 and Example 2.”; [0086] “The location information reception unit 142 accepts registration of information relating to the location of objects beforehand.”; The object type, weight, age and/or location information read on “subset of the plurality of categorized events”, and the object type, weight, age and/or location information manually entered using mobile phone and received by the reception unit reads on “a user interface configured to receive manual data entry indicative of a subset of the plurality of categorized events”.) (Kusukame: [0116] “It should be noted that if the pet is a goldfish, the location of the goldfish cannot be determined from thermal distribution in a thermal image.  Accordingly, the user may specify where an aquarium or the like, containing the goldfish, is in the thermal image presented by the sensing system 1.  In this case, the air conditioner having the sensing system 1 performs air conditioning so that the temperature of the location (pixels) specified by the user is within a set range.”, where determining the temperature of the goldfish environment using the thermal image of the location of the goldfish based on goldfish location information entered by user reads on “to correlate the heat indication with at least one categorized event of the subset of the plurality of categorized events”.)
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 3, Letterman, Kusukame and Van Endert teach all the features of claims 1-2.
Kusukame further teaches:
wherein the subset of the plurality of categorized events is associated with particular locations within the conditioned space, and wherein an association between the subset of the plurality of categorized events and the particular locations is pre-programmed. (Kusukame: [0085] “The registration reception unit 141 accepts registration of information relating to objects beforehand.  That is to say, the registration reception unit 141 accepts beforehand registration of information which the identification unit 12 can use to identify objects Registering location information of objects beforehand reads on “the association … locations is pre-programmed”.))
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Letterman, Kusukame and Van Endert teach all the features of claims 1-2.
Kusukame further teaches:
wherein the subset is a first subset, and a second subset of the plurality of categorized events is learned by the controller based on historical detections of a plurality of additional heat indications within the conditioned space. (Kusukame: [0201] “Note that the sensing system 1C may determine the user turning during sleep, and determine the body surface 
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 6, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Letterman further teaches:
wherein the controller is configured to adjust the operation of the HVAC system by adjusting a supply airflow speed and/or by adjusting a supply airflow temperature. (Letterman: [0016] “A control device 16, one type of which may be a thermostat, may be used to designate the temperature of the conditioned air.  The control device 16 also may be used to where regulating operation of fans reads on “adjusting a supply airflow speed”.)

Regarding claim 7, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Letterman further teaches:
a thermostat, wherein the thermostat includes the thermal light detector. (Letterman: [0022] “The operation of the HVAC unit 12 may be governed or regulated by a control board 48.  The control board 48 may include control circuitry connected to a thermostat, sensors, and alarms.  One or more of these components may be referred to herein separately or collectively as the control device 16.”, where the control device reads on “a thermostat”.)

Regarding claim 8, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Kusukame further teaches:
wherein the plurality of categorized events includes use of a home appliance in the conditioned space, presence of an uncontrolled heat source in the conditioned space, transfer of thermal energy proximate a window, door, or other portal of the conditioned space, or any combination thereof. (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”, where electrical appliance or laundry reads on “a home appliance”, and a person or animal reads on “an uncontrolled heat source”.; [0150] “In this case, the sensing system 1A notifies the heat leak spots identified from the shapes and location information in the thermal image, as lifestyle improvement proposal information.  Examples of lifestyle improvement proposal information notified to the user may include ‘Heat escaping from window’, ‘Please close curtains’, or ‘Double-pane windows recommended’.”, where the detection of heat escaping/leaking from window reads on “transfer of thermal energy proximate a window”.)
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 9, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Van Endert further teaches:
wherein the thermal light detector is a passive infrared sensor. (Letterman: [0007] It is recognised herein that there will be a relationship between temperature measurements taken below a surface such as a ceiling (e.g. by a passive infrared sensor) and temperature measurements taken above the surface (e.g. by a driver in a luminaire and/or PSE), such that heat 
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 10, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Kusukame further teaches:
wherein the controller is configured to activate a security system of the conditioned space based on correlation of the heat indication with the unexpected event. (Kusukame: [0173] “In a case where an intruder is detected (determined) while the user is away from home, using thermal images, the sensing system 1B can notify a security company that an intruder has been detected.”, where the sensing system notifying the security company when intruder is detected reads on “to activate a security system”.).
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 11, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Kusukame further teaches:
wherein the controller is configured to activate a fire alarm system of the conditioned space based on the correlation of the heat indication with the categorized event and a determination that the categorized event is atypical. (Kusukame: [0179], figure 15 where event, such as fire, that causes alarm/warning reads on “a determination that the categorized event is atypical”.))
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 12, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Letterman further teaches:
wherein the controller is configured to display a visual representation of the feedback indicative of the heat indication via a user interface. (Letterman: [0045] “The heat map 150 may be displayed on a user interface 152, such as a graphical user interface (GUI) communicatively coupled to the controller 114.”)

Regarding claim 13, Letterman, Kusukame and Van Endert teach all the features of claim 1.

a user interface, wherein the controller is configured to notify a user of the categorized event via the user interface based on the categorized event. (Kusukame: [0144] “Showing User Thermal Distribution in Room and Prompting Improved Lifestyle”; [0145] “An example of lifestyle improvement proposal information notified based on humidity information and thermal distribution on the thermal image will be described in Example 1.”; [0149] “The air conditioner having the sensing system 1A can also determine that location where the temperature is high when cooling (and locations where the temperature is low when heating) are exhibiting heat leakage.”, where the heat leakage reads on “the categorized event”. [0268] “The thermal image display device 204 may conceivably be a smartphone or tablet which the user of the thermal image sensor 201 has, for example.”, where the thermal image display device reads on “a user interface”.; [0090] “The notification unit 17 notifies the user of information according to the state of the object space, determined by the state determination unit 16.  Note that the notification unit 17 may notify this information to a mobile terminal of the user, such as a smartphone.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman, Kusukame and Van Endert before them, to modify environment management system to incorporate notifying that there is an event, such as a heat leakage, and display the thermal image indicating the area of the heat leakage.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the event can be notified accordingly to the appropriate parties to take action (Kusukame: [0062] “The sensing method may further include determining whether or 

Regarding claim 14, Letterman, Kusukame and Van Endert teach all the features of claims 1 and 13.
Kusukame further teaches:
wherein the controller is configured to prompt the user, via the user interface, to adjust a window setting based on the categorized event. (Kusukame: [0149] “The air conditioner having the sensing system 1A can also determine that location where the temperature is high when cooling (and locations where the temperature is low when heating) are exhibiting heat leakage. In this case, the sensing system 1A notifies the heat leak spots identified from the shapes and location information in the thermal image, as lifestyle improvement proposal information.  Examples of lifestyle improvement proposal information notified to the user may include ‘Heat escaping from window’, ‘Please close curtains’, or ‘Double-pane windows recommended’.”, where notifying the user to close curtains reads on “to prompt the user … to adjust a window setting”.)
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 13, is incorporated herein.


Regarding claim 15:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: (Letterman: Abstract “The present disclosure relates to a heating, ventilation, and air conditioning (HVAC) system including a sensor system configured to detect heat indications within a plurality of areas of a conditioned space, wherein the sensor system comprise a thermal light detector, and a controller configured to receive feedback from the sensor system and, based on the feedback, control airflow distribution, via an airflow distribution system, such that airflow management for each of the plurality of areas is individually correlated to a heat indication detected for the respective area.”)
a thermal sensor configured to detect heat sources within a zone of a plurality of zones within a building; and (Letterman: Abstract “The present disclosure relates to a heating, ventilation, and air conditioning (HVAC) system including a sensor system configured to detect heat indications within a plurality of areas of a conditioned space, wherein the sensor system comprise a thermal light detector …”; [0005] “The present disclosure further relates to a heating, ventilation, and air conditioning (HVAC) system including an infrared (IR) sensor configured to detect heat sources within a room and a plurality of air outlets configured to deliver conditioned air to the room, wherein the HVAC system is configured to deliver the conditioned air through each air outlet of the plurality of air outlets according to a distribution of the heat sources within the room.”; [0035] “To illustrate, FIG. 5 is a schematic view of the HVAC system 100 that is configured to provide individualized heating, ventilation, and/or air conditioning to a conditioned space, such as to portions of rooms 102, of a building 104.  While the discussion below focuses where the portions of a building read on “a plurality of zones within a building”.; [0039] “As used herein, the term ‘thermal light detector’ includes thermographic cameras, infrared (IR) sensors, or any other suitable sensor configured to detect IR radiation, or electromagnetic wavelengths within the infrared spectrum, which may indicate that heat is radiating from an object.”; where detecting the distribution of the heat sources or indicating that heat is radiating from an object reads on “to detect heat sources”.)
a controller configured to: operate the HVAC system to individually control climate characteristics in each zone of the plurality of zones; (Letterman: Abstract “… and a controller configured to receive feedback from the sensor system and, based on the feedback, control airflow distribution, via an airflow distribution system, such that airflow management for each of the plurality of areas is individually correlated to a heat indication detected for the respective area.”; [0035], figure 5 “To illustrate, FIG. 5 is a schematic view of the HVAC system 100 that is configured to provide individualized heating, ventilation, and/or air conditioning to a conditioned space, such as to portions of rooms 102, of a building 104.  While the discussion below focuses on an embodiment of the HVAC system 100 providing conditioned air to portions of the rooms 102, the techniques described herein may be used to provide conditioned air to portions of a building, such as different rooms, or portions of any other conditioned space.”; [0036] “In the illustrated embodiment, the HVAC system 100 includes an HVAC unit 106, such as the HVAC unit 12 or the heating and cooling system 50, heat sensors or thermal light detectors 108, and an air duct system 110, which is configured to administer air through outlets  Similarly, in certain embodiments, the air control device 113 may include fan coils and/or chilled beams.”, where the HVAC system conditioning individualized portions using VAV, reheat terminal, fan coil, chilled beams, etc. reads on “operate the HVAC system to individually control climate characteristics in each zone”.)
receive, from the thermal sensor, data indicative of a heat source within the zone; (Letterman: Abstract “… and a controller configured to receive feedback from the sensor system …”; [0039] “As discussed herein, the heat sensors or thermal light detectors 108 are configured to detect, measure, and/or determine the presence and the intensity, or concentration, of heat sources of an area.”; [0043] “The HVAC system 100 may detect the distribution of heat, heat sources, a temperature/thermal gradient, or any combination thereof throughout the room 102 via the heat sensors 108.  Particularly, the heat sensors 108 may gather data indicative of the heat distribution, such as a thermal or temperature gradient, throughout the room and communicate the data to the controller 114.”, where receiving feedback from the sensor system reads on “receive, from the thermal sensor, data”.)
determine thermal characteristics of the heat source based on the data, wherein the thermal characteristics of the heat source comprise a temperature of the heat source;  (Letterman: [0043] “The HVAC system 100 may detect the distribution of heat, heat sources, a temperature/thermal gradient, or any combination thereof throughout the room 102 via the heat sensors 108.  Particularly, the heat sensors 108 may gather data indicative of the heat where the detected heat signature reads on “thermal characteristics”.)
correlate the heat source with one of a plurality of events based on the thermal characteristics; and (Letterman: [0034] “For example, the HVAC system 100 may detect heat sources, such as people, machines, animals, solar loads, and so forth, and may administer conditioned air accordingly to condition the air within the room, building, or conditioned space.”; [0048] In some embodiments, the heat sensors 108 may be capable of detecting motion within the room 102.  Indeed, in such embodiments, the HVAC system 100 may be capable of determining occupancy of the room 102 via the heat sensors 108.  To this end, the heat sensors 108 may be configured to detect a human form, such as via a detected heat signature.  In some embodiments, the heat sensors 108 may detect human forms by detecting a motion or change in detected heat distribution.  The heat sensors 108 may also be configured to detect other characteristics or attributes of humans, such as face detection, to determine occupancy of the room 102.  In such embodiments, the heat sensors 108 may send data indicative of the human forms or motion to the controller 114, which in turn may control the HVAC system 100 to A human using a machine, human occupancy, animal occupancy, concentration of occupancy, and human movement read on “a plurality of events”.)
adjust operation of the HVAC system based on the categorized event or the uncategorized event. (Letterman: [0048] In some embodiments, the heat sensors 108 may be capable of detecting motion within the room 102.  Indeed, in such embodiments, the HVAC system 100 may be capable of determining occupancy of the room 102 via the heat sensors 108.  To this end, the heat sensors 108 may be configured to detect a human form, such as via a detected heat signature.  In some embodiments, the heat sensors 108 may detect human forms by detecting a motion or change in detected heat distribution.  The heat sensors 108 may also be configured to detect other characteristics or attributes of humans, such as face detection, to determine occupancy of the room 102.  In such embodiments, the heat sensors 108 may send data indicative of the human forms or motion to the controller 114, which in turn may control the HVAC system 100 to condition the room 102 based on the human forms or motion within the room. As discussed herein, the HVAC system 100 system may adjust an amount and/or temperature of the conditioned air flows by adjusting an operation of the HVAC unit 106 and/or by adjusting operation of the air control devices 113.”; Human occupancy is expected in a room, and human occupancy getting detected based on the heat signature that is configured to be recognized as a human reads on “the categorized event”, and adjusting the operation of the HVAC unit and/or the air control devices reads on “adjust operation of the HVAC system”.)

 wherein the plurality of events comprises a categorized event and an unexpected event, wherein the controller is configured to correlate the heat source with the categorized event or the unexpected event based on a location of the heat source within the zone, and wherein the controller is further configured to: determine, based on the heat source being correlated with the categorized event, whether the categorized event is typical of atypical based on the temperature of the heat source.
Kusukame teaches: wherein the plurality of events comprises a categorized event and an unexpected event, and (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”; [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0085] “The registration reception unit 141 accepts registration of information relating to objects beforehand.  That is to say, the registration reception unit 141 accepts beforehand registration of information which the identification unit 12 can use to identify objects and which relates to the objects, before the identification unit 12 identifies the objects.  Information which relates to objects may include at least one of the type of object, weight, and age.”; [0172] “On the other hand, if a thermal image sensor can be used as a home security sensor, detection (determination) can be made between whether a pet, heat generated by an appliance, or an intruder, depending on the shape, size, and speed of motion in the thermal image.  That is to say, the state of the object space in the home or the like can be confirmed from thermal images.  Accordingly, using the sensing system 1B enables an intruder to be detected (determined) while the user is away from home, using thermal images.”; Detecting any one of registered objects or heat sources, including a person, reads on “a categorized event”, and detecting a person in the object space when user is away reads on “an unexpected event”.)
wherein the controller is configured to correlate the heat source with the categorized event or the unexpected event based on a location of the heat source within the zone. (Kusukame: [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0123] “In a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7A, the sensing system 1 determines, from the region in the thermal image in FIG. 7A exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is a telephone.  In the same way, in a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7B, the sensing system 1 determines, from the region in the thermal image in FIG. 7B exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is an air cleaner.  In the same way again, in a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7C, the sensing system 1 determines, from the region in the thermal image in FIG. 7C exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is a television set.”; The ability to identify an object from the temperature change and its location in the object space reads on “to correlate … based on a location of the heat source within the zone”.)

One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve determining expected and unexpected objects or events of various object types, and using the determination to detect and to take appropriate action on the expected or unexpected objects or events (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”; [0120] Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, a cleaning robot or the like may be notified (instructed) not to move.”; [0125] “Accordingly, the sensing system 1 can notify the user in a case where the user has forgotten to turn off an appliance.  That is to say, the sensing system 1 can also be used to confirm or prevent appliances from being left on.”; [0173] “In a case where an intruder is detected (determined) while the user is away from home, using thermal images, the sensing system 1B can notify a security company that an intruder has been detected.”).

Letterman and Kusukame do not explicitly teach: wherein the controller is further configured to: determine, based on the heat source being correlated with the categorized event, whether the categorized event is typical or atypical based on the temperature of the heat source.
Van Endert teaches:
wherein the controller is further configured to: determine, based on the heat source being correlated with the categorized event, whether the categorized event is typical or atypical based on the temperature of the heat source. (Van Endert: [0026], figure 3 “FIG. 3 shows a method of categorising heat spots as may be employed by the present invention”; [0055] “If the heat spot is a known heat spot, the method proceeds to step S304.  Here, the heat spot is compared to a threshold value which may define an acceptable operating temperature range of the known heat source.  If the heat spot is within this range, e.g. below the threshold, then this heat spot can be classified as no concern S305.  Similarly, if the heat spot it outside this range, e.g. above the threshold, then it can be classified as a concern S306.”; [0054] “For heat spots above the ceiling, the method proceeds, in step S303, to determine if it is a known heat spot occurring due to a known heat source.”; [0055] “If the heat spot is a known heat spot, the method proceeds to step S304.  Here, the heat spot is compared to a threshold value which may define an acceptable operating temperature range of the known heat source.  If the heat spot is within this range, e.g. below the threshold, then this heat spot can be classified as no concern S305.  Similarly, if the heat spot it outside this range, e.g. above the threshold, then it can be classified as a concern S306.”; The heat spot being a known heat spot reads on “based on tythe heat source being correlated with the categorized event”, and determining when the heat spot temperature being below or above the threshold reads on “determine … whether the categorized event is typical or atypical”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman, Kusukame and Van Endert before them, to modify heat indication detection of an area to incorporate detecting all locations of the area including above ceiling.


Regarding claim 16, Letterman, Kusukame and Van Endert teach all the features of claim 15.
Letterman further teaches:
wherein the thermal sensor is an infrared sensor. (Letterman: [0013] “Particularly, the HVAC system may include heat sensors or thermal light detectors, such as infrared (IR) sensors, configured to detect heat sources within the room, building, or other conditioned space.”)

Regarding claim 17, Letterman, Kusukame and Van Endert teach all the features of claim 15.
Letterman further teaches:
wherein the thermal characteristics of the heat source include a duration of time that the heat source is present, a time of day in which the heat source is present, a shape of the heat source, or any combination thereof. (Letterman: [0043] “The HVAC system 100 may detect the distribution of heat, heat sources, a temperature/thermal gradient, or any combination thereof throughout the room 102 via the heat sensors 108.  Particularly, the heat sensors 108 may gather data indicative of the heat distribution, such as a thermal or temperature gradient, throughout the room and communicate the data to the controller 114.”; [0047] “In some embodiments, the amount and temperature of air that the HVAC system 100 supplies to the room 102 may be calibrated according to an intensity and duration of the heat source. That is, if a high-intensity heat source appears in a certain portion of the room 102 for a short amount of time, the HVAC system 100 may supply cooled air to the certain portion of the room 102 for a short amount of time.”; [0052] “In this manner, the adaptive HVAC system may preemptively condition the conditioned space before the heat sources cause a significant change in temperature, or comfort level, in the space in which the heat sources are located.”)

Regarding claim 21, Letterman, Kusukame and Van Endert teach all the features of claim 15.
Kusukame teaches:
wherein the thermal characteristics include the location of the heat source within the zone, wherein the controller is configured to correlate the heat source with the categorized event based on a determination that the heat source is in an expected location within the zone, and wherein the controller is configured to correlate the heat source with the atypical type of heat source based on the location of the heat source within the zone. (Kusukame: [0119] “A urination location may be registered beforehand as information relating to the pet.  In this case, if the temperature rises at a location other than the location registered beforehand and then falls by evaporation, the user may be notified by the sensing system 1.”; [0120] Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, a cleaning robot or the like may be notified (instructed) not to move.  Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, the sensing system 1 may immediately play a sound of scolding by the user (e.g., "Hey!") or make a sound that would be uncomfortable to the pet.”; The determination of the urination in the location as registered urination location reads on “an expected location”.)
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 15, is incorporated herein.

Regarding claim 22, Letterman, Kusukame and Van Endert teach all the features of claims 15 and 21.
Kusukame further teaches:
wherein the controller is configured to correlate the heat source with the atypical type of heat source based on historical data. (Kusukame: [0096] “The user can thus confirm where unidentified result reads on “the atypical type of heat source”, and using the improved recognition by confirmed or corrected previous results reads on “based on historical data”.)
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 15, is incorporated herein.

Regarding claim 33, Letterman, Kusukame and Van Endert teach all the features of claim 1.
Van Endert further teaches:
wherein the controller is configured to determine that the categorized event is atypical in response to the feedback indicating that the type of heat source is unattended for a predetermined period of time while above the predetermined threshold temperature. (Van Endert: [0055] “If the heat spot is within this range, e.g. below the threshold, then this heat spot can be classified as no concern S305.  Similarly, if the heat spot it outside this range, e.g. above the threshold, then it can be classified as a concern S306.”; [0059] “A temporal range, or temporal criterion, may be a predetermined absolute time or times and/or duration.  Here, "absolute time" is understood to mean any specific time of the day, week, and/or month, etc. For example, a temperature anomaly occurring outside of office hours may cause a concern.  Duration criteria may be used, for example, to prevent "spikes" from causing concern.  That is, a heat spot which would otherwise have caused a concern could be deemed not a concern if it is The duration for which the heat spot must persist before a concern is triggered reads on “is unattended for a predetermined period of time”.) 
The motivation to combine Letterman, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.



Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Letterman, in view of Stefanski et al. (US 2015/0168003 A1), hereinafter ‘Stefanski’, further in view of Kusukame, further in view of Van Endert.

Regarding claim 23, Letterman teaches:
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: (Letterman: Abstract “The present disclosure relates to a heating, ventilation, and air conditioning (HVAC) system including a sensor system configured to detect heat indications within a plurality of areas of a conditioned space, wherein the sensor system comprise a thermal light detector, and a controller configured to receive feedback from the sensor system and, based on the feedback, control airflow distribution, via an airflow distribution system, such that airflow management for each of the plurality of areas is individually correlated to a heat indication detected for the respective area.”)
… an infrared (IR) sensor configured to detect heat sources within a zone of a plurality of zones within a building; and (Letterman: Abstract “The present disclosure relates where the portions of a building read on “a plurality of zones of a building”.; [0039] “As used herein, the term ‘thermal light detector’ includes thermographic cameras, infrared (IR) sensors, or any other suitable sensor configured to detect IR radiation, or electromagnetic wavelengths within the infrared spectrum, which may indicate that heat is radiating from an object.”; where detecting the distribution of the heat sources or indicating that heat is radiating from an object reads on “to detect heat sources”.) 
a controller configured to: operate the HVAC system to individually control climate characteristics of each zone of the plurality of zones; (Letterman: Abstract “… and a controller configured to receive feedback from the sensor system and, based on the feedback, control airflow distribution, via an airflow distribution system, such that airflow management for  Similarly, in certain embodiments, the air control device 113 may include fan coils and/or chilled beams.”, where the HVAC system conditioning individualized portions using VAV, reheat terminal, fan coil, chilled beams, etc. reads on “operate the HVAC system to individually control climate characteristics of each zone”.)
receive data indicative of thermal characteristics of the heat sources, (Letterman: Abstract “… and a controller configured to receive feedback from the sensor system …”; [0039] “As discussed herein, the heat sensors or thermal light detectors 108 are configured to detect, measure, and/or determine the presence and the intensity, or concentration, of heat sources of an area.”; [0043] “The HVAC system 100 may detect the distribution of heat, heat sources, a where the detected heat signature reads on “thermal characteristics”, and sending data to the controller means that the controller receives the data, which reads on “receive data”.)
wherein the thermal characteristics include temperatures of the heat sources, durations of time that the heat sources are present within the zone, times of day that the heat sources are present within the zone, shapes of the heat sources, locations of the heat sources relative to the zone, or any combination thereof; (Letterman: [0043] The HVAC system 100 may detect the distribution of heat, heat sources, a temperature/thermal gradient, or any combination thereof throughout the room 102 via the heat sensors 108.  Particularly, the heat sensors 108 may gather data indicative of the heat distribution, such as a thermal or temperature gradient, throughout the room and communicate the data to the controller 114.”; [0047] “In some 
identify the heat sources as corresponding to events of a plurality of events based on the thermal characteristics, (Letterman: [0034] “For example, the HVAC system 100 may detect heat sources, such as people, machines, animals, solar loads, and so forth, and may administer conditioned air accordingly to condition the air within the room, building, or conditioned space.”; [0048] In some embodiments, the heat sensors 108 may be capable of detecting motion within the room 102.  Indeed, in such embodiments, the HVAC system 100 may be capable of determining occupancy of the room 102 via the heat sensors 108.  To this end, the heat sensors 108 may be configured to detect a human form, such as via a detected heat signature.  In some embodiments, the heat sensors 108 may detect human forms by detecting a motion or change in detected heat distribution.  The heat sensors 108 may also be configured to detect other characteristics or attributes of humans, such as face detection, to determine occupancy of the room 102.  In such embodiments, the heat sensors 108 may send data indicative of the human forms or motion to the controller 114, which in turn may control the HVAC system 100 to condition the room 102 based on the human forms or motion within the room. As discussed herein, the HVAC system 100 system may adjust an amount and/or temperature of the conditioned air flows by adjusting an operation of the HVAC unit 106 and/or by adjusting operation of the air control devices 113.”; A human using a machine, human occupancy, animal occupancy, concentration of occupancy, and human movement read on “a plurality of events”.)
wherein the controller is further configured to: … adjust operation of the HVAC system based on an identity of the heat source. (Letterman: Abstract “… based on the feedback, control airflow distribution, via an airflow distribution system …”; [0034] “For example, the HVAC system 100 may detect heat sources, such as people, machines, animals, solar loads, and so forth, and may administer conditioned air accordingly to condition the air within the room, building, or conditioned space”, where administering conditioned air accordingly reads on “adjust operation of the HVAC system”.)

Letterman does not explicitly teach: a thermostat having an infrared (IR) sensor configured to detect heat sources within a zone of a plurality of zones within a building; and wherein the plurality of events comprises a categorized event and an unexpected event, and wherein the controller is further configured to: correlate a heat source of the heat sources with the categorized event based on a determination that a location of the heat source within the zone corresponds to an expected location of the heat source within the zone, wherein the categorized event corresponds to a heat source type; determine whether the categorized event is typical or atypical based on the heat source being correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the data indicating that a temperature of the heat source exceeds a predetermined threshold temperature associated with the heat source type; and correlate the heat source with the unexpected event based on a determination that the location of the heat source within the zone corresponds to an unexpected location of the heat source within the zone.
Stefanski teaches:
a thermostat having an infrared (IR) sensor configured to detect heat sources within a zone of a plurality of zones within a building. (Stefanski: [0027] “For such embodiments, as discussed below, the thermostats (e.g., thermostats 16A and/or 16B) may themselves include one or more sensors (e.g., passive infra-red sensors, ultrasound sensors, vibration sensors, etc.) that are able to detect or measure different types or levels of occupant activity for the structure 10.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman and Stefanski before them, to modify thermostat to include infra-red sensors.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for analyzing occupancy activity of the area using a learning thermostat to provide activity-based temperature control (Stefanski: [0027] “For such embodiments, as discussed below, the thermostats (e.g., thermostats 16A and/or 16B) may themselves include one or more sensors (e.g., passive infra-red sensors, ultrasound sensors, vibration sensors, etc.) that are able to detect or measure different types or levels of occupant activity for the structure 10.”; [0002] “Additionally, the present disclosure relates to determining and implementing an activity-based temperature program that a programmable thermostat may use to control a HVAC system based on a type or degree of observed or anticipated occupant activity, rather than according to a time-based schedule.”; [0027] “For example, the thermostats 16 may be Learning Thermostats.RTM.”).

Letterman and Stefanski do not explicitly teach: wherein the plurality of events comprises a categorized event and an unexpected event, and wherein the controller is further configured to: correlate a heat source of the heat sources with the categorized event based on a determination that a location of the heat source within the zone corresponds to an expected location of the heat source within the zone, wherein the categorized event corresponds to a heat source type; determine whether the categorized event is typical or atypical based on the heat source being correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the data indicating that a temperature of the heat source exceeds a predetermined threshold temperature associated with the heat source type; and correlate the heat source with the unexpected event based on a determination that the location of the heat source within the zone corresponds to an unexpected location of the heat source within the zone.
Kusukame teaches: wherein the plurality of events comprises a categorized event and an unexpected event, and (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”; [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0085] “The registration reception unit 141 accepts registration of information relating to objects beforehand.  That is to say, the registration reception unit 141 accepts beforehand registration of information which the identification unit 12 can use to identify objects and which relates to the objects, before the identification unit 12 identifies the objects.  Information which relates to objects may include at least one of the type of object, weight, and age.”; [0172] “On the other hand, if a thermal image sensor can be used as a home security sensor, detection (determination) can be made between whether a pet, heat generated by an appliance, or an intruder, depending on the shape, size, and speed of motion in the thermal image.  That is to say, the state of the object space in the home or the like can be The information registered in the registration reception unit that relate to objects or heat sources, including a person, animal, electrical appliance, and laundry, in the object space, read on “a plurality of events”, detecting a person in the object space reads on “a categorized event”, and detecting a person in the object space when user is away reads on “an unexpected event”
wherein the controller is further configured to: correlate a heat source of the heat sources with the categorized event based on a determination that a location of the heat source within the zone corresponds to an expected location of the heat source within the zone, wherein the categorized event corresponds to a heat source type; and (Kusukame: [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0123] “In a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7A, the sensing system 1 determines, from the region in the thermal image in FIG. 7A exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is a telephone.  In the same way, in a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7B, the sensing system 1 determines, from the region in the thermal image in FIG. 7B exhibiting a predetermined temperature change, the shape of the region, and the movement of the region, the object and the location thereof, and thereby can determine that this object is an air cleaner.  In the same way again, in a case where the sensing system 1 acquires a thermal image such as illustrated in FIG. 7C, the sensing system 1 determines, from the region in the thermal image in The ability to identify an object from the temperature change and its location in the object space reads on “a determination that a location of the heat indication within the conditioned space corresponds to an expected location of the heat indication within the conditioned space”.)
correlate the heat source with the unexpected event based on a determination that the location of the heat source within the zone corresponds to an unexpected location of the heat source within the zone. (Kusukame: [0119] “A urination location may be registered beforehand as information relating to the pet.  In this case, if the temperature rises at a location other than the location registered beforehand and then falls by evaporation, the user may be notified by the sensing system 1.”; [0120] Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, a cleaning robot or the like may be notified (instructed) not to move.  Also, in a case where urination has been detected (determined) at a location other than the location registered beforehand, the sensing system 1 may immediately play a sound of scolding by the user (e.g., "Hey!") or make a sound that would be uncomfortable to the pet.”; The temperature rise and fall due to the urination reads on “the heat indication”, urination location not registered as the urination location reads on “the unexpected location”, and the pet urinating at the location not registered as the urination location reads on “the unexpected event”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman, Stefanski and Kusukame before them, to modify heat indication detection of an area to incorporate determining 

Letterman, Stefanski and Kusukame do not explicitly teach: determine whether the categorized event is typical or atypical based on the heat source being correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the data indicating that a temperature of the heat source exceeds a predetermined threshold temperature associated with the heat source type.
Van Endert teaches:
determine whether the categorized event is typical or atypical based on the heat source being correlated with the categorized event, wherein the controller is configured to determine that the categorized event is atypical in response to the data indicating that a temperature of the heat source exceeds a predetermined threshold temperature associated with the heat source type. (Van Endert: [0026], figure 3 “FIG. 3 shows a method of categorising heat spots as Determining that the heat spot is a known heat spot reads on “the heat source being correlated with the categorized event”, and the concern when the heat spot temperature being above the threshold reads on “the categorized event is atypical”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman, Stefanski, Kusukame and Van Endert before them, to modify heat indication detection of an area to incorporate detecting all locations of the area including above ceiling.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve determining expected and unexpected objects or events of various object types in all locations of the area to fix or prevent damage (Van Endert: [0004]” In an environment such as an office with a suspended ceiling, potential hazards below 

Regarding claim 24, Letterman, Stefanski, Kusukame and Van Endert teach all the features of claim 23
Kusukame further teaches:
wherein the controller is configured to identify the heat source as corresponding to the categorized event or the unexpected event based on data indicative of the thermal characteristics that is pre-programmed in the controller. (Kusukame: [0056] “The object may include at least one of a person, animal, electrical appliance, and laundry, in the object space.”; [0057] “The identifying may include determining thermal distribution represented in the acquired thermal image, determining and identifying the object, based on the determined thermal distribution, and determining a location in the object space of the identified object.”; [0085] “The The registration of information beforehand reads on “data indicative of the thermal characteristics that is pre-programmed”.)
The motivation to combine Letterman, Stefanski, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 13, is incorporated herein.

Regarding claim 25, Letterman, Stefanski, Kusukame and Van Endert teach all the features of claim 23
Kusukame further teaches:
wherein the controller is configured to identify the heat source as corresponding to the categorized event or the unexpected event based on historical data of previous occurrences of heat sources within the zone. (Kusukame: [0096] “The user can thus confirm the identification results by the thermal image with identification results added thereto being presented to the user, and be at ease in accepting operations based on the identification results.  where using the improved recognition by confirmed or corrected previous results reads on “based on historical data of previous occurrences”.)
The motivation to combine Letterman, Stefanski, Kusukame and Van Endert, which teach the features of the present claim, as submitted in claim 13, is incorporated herein.



Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Letterman, in view of Kusukame, further in view of Van Endert, further in view of Bucsa et al. (US 2018/0253953 A1), hereinafter ‘Bucsa’.
Regarding claim 34, Letterman, Kusukame and Van Endert teach all the features of claims 1 and 33.
Letterman, Kusukame and Van Endert do not explicitly teach: wherein the type of heat source is a kitchen appliance.
Bucsa teaches:
wherein the type of heat source is a kitchen appliance. (Bucsa: [0046] “In one example, the cooking safety device 20A can compare brightness in thermal images captured over time to determine whether the cooktop 32 is unattended.”, where the cooktop reads on “a kitchen appliance”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Letterman, Kusukame, Van 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the it would improve identifying unusual situation such as a fire in kitchen with appliances that generate heat (Bucsa: [0043] “Each thermal image provides a ‘heat signature’ of the cooktop 32 at the time in which the thermal image was captured.  Thermal images of a hot cooktop 32 will be much brighter than thermal images of a cold cooktop 32, for example.  The cooking safety device 20A can then analyze the thermal images over time to determine if the cooktop 32 is on or off, supervised or unsupervised, and whether an unusual situation such as a fire is occurring, in examples.”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116